


110 HR 5770 IH: To provide for a study by the National Academy of

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5770
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Mr. Hall of New York
			 (for himself, Mr. Hinchey,
			 Mr. George Miller of California,
			 Mr. Lewis of Georgia, and
			 Ms. Lee) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology, and in addition to the Committees
			 on Natural Resources and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide for a study by the National Academy of
		  Sciences of potential impacts of climate change on water resources and water
		  quality.
	
	
		1.Study of potential impacts of
			 climate change on water resources and water quality
			(a)National Academy
			 StudyNot later than 60 days
			 after funds are appropriated to carry out this Act, the Administrator of the
			 Environmental Protection Agency shall enter into an arrangement with the
			 National Academy of Sciences under which the Academy shall prepare a 2-part
			 study that includes the following:
				(1)Hydrology and
			 Water QualityOne part of the study shall consist of—
					(A)an identification
			 of the potential impacts of climate change on—
						(i)the
			 Nation’s watersheds and water resources, including the potential for impacts to
			 wetlands, shoreline erosion, and saltwater intrusion as a result of sea level
			 rise, and other hydrological and ecological impacts;
						(ii)significant
			 regional variation in precipitation events from historic patterns, and the
			 resulting impacts on watersheds, water resources, and water quality; and
						(iii)water quality,
			 including the extent to which Federal and State efforts under the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.) and other ocean and coastal
			 protection laws may be affected by climate change; and
						(B)information,
			 analyses, and data that identify, to the maximum extent practicable,
			 hydrological and temperature changes by watershed in the United States and that
			 support the findings made under subparagraph (A).
					(2)Policy
			 ConsiderationsAnother part
			 of the study shall consist of—
					(A)an identification
			 of the scientific consensus, assumptions, and uncertainties related to
			 predictions of climate change in the United States;
					(B)an assessment of
			 the extent to which Federal and State efforts under the Federal Water Pollution
			 Control Act and other ocean and coastal laws may be affected by climate
			 change;
					(C)an identification
			 of steps to assess emerging information and identifying the appropriate
			 response actions to meet the requirements of such Act, including provisions to
			 attain or maintain water quality standards and for adequate stream flows for
			 wetlands and aquatic resources; and
					(D)recommendations,
			 if necessary, of potential legislative or regulatory changes to address impacts
			 of global climate change on efforts to restore and maintain the chemical,
			 physical, and biological integrity of the Nation’s waters.
					(b)ReportNot
			 later than 2 years after the date of the enactment of this Act, the
			 Administrator shall submit a report of the results of the study in subsection
			 (a), together with any additional comments of the Administrator, to the
			 Committee on Environment and Public Works of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives.
			(c)Authorization of
			 AppropriationsThere is authorized to be appropriated $1,500,000
			 to carry out this Act.
			
